Citation Nr: 0907019	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased disability rating for 
service-connected epiphora of the right eye, currently 
evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION
The Veteran served on active duty from August 1964 to August 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

In September 2003 and in September 2005, the Veteran 
presented oral testimony at hearings held at the RO before a 
Decision Review Officer and the undersigned Veterans Law 
Judge, respectively.  Transcripts of the two hearings have 
been associated with the claims file.

Procedural history

PTSD

In the July 2002 rating decision, service connection for PTSD 
was denied.  The Veteran perfected an appeal of that denial.

In December 2005, the Board remanded the issue of service 
connection for PTSD for further development.  In June 2008, 
the VA Appeals Management Center issued a Supplemental 
Statement of the Case (SSOC) continuing the previous denial.  

Hearing loss, tinnitus and right eye disability

In a July 1981 VA rating decision, service connection was 
granted for epiphora of the right eye; a noncompensable (zero 
percent) disability rating was assigned.  In a December 1981 
rating decision, the assigned disability rating was increased 
to 10 percent. 

In October 2001, the Veteran filed a claim for an increased 
disability rating for the right eye disability and for 
service connection for hearing loss and tinnitus.  In the 
July 2002 rating decision, the RO denied the claims.  The 
Veteran perfected an appeal of these denials.

In December 2005, the Board denied service connection for 
hearing loss and tinnitus, and denied an increased rating for 
the right eye disability.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  
In a September 2007 Order, based upon a Joint Motion for 
Remand, the Court vacated the Board's December 2005 denial 
and remanded the case to the Board for readjudication 
consistent with the Joint Motion.

Remanded issues

The issues of entitlement to service connection for hearing 
loss and tinnitus and entitlement to an increased rating for 
epiphora of the right eye are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In its December 2005 decision, the Board granted service 
connection for sinusitis.  In a June 2007 rating decision 
implementing the December 2005 Board decision, the AMC 
assigned a 10 percent disability rating, effective October 
22, 2001.  To the Board's knowledge, the Veteran did not 
disagree with the assigned disability rating or the effective 
date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

In August 2008, the Veteran raised the issue of a total 
disability rating based on individual unemployability (TDIU).  
This matter has not been adjudicated by the agency of 
original jurisdiction.  It is referred to the RO for 
appropriate action.  
See 38 U.S.C.A. § 7105 (West 2002); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran has PTSD.

2.  The Veteran did not engage in combat with an enemy.

3.  The Veteran's reported in-service stressors - that he saw 
planes leaving Khorat Air Base, Thailand for bombing raids in 
Vietnam every morning while stationed there; that as a result 
of his duty in communications while stationed in Thailand, he 
was in personal contact with pilots when they were flying 
over Vietnam and that several of these pilots died in combat; 
and that while in Thailand, he was fearful of sniper attacks 
by the Viet Cong - have not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for PTSD.

The Veteran is seeking service connection for PTSD.  As is 
discussed elsewhere in this decision, the remaining issues on 
appeal are being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.

In December 2005, the Board remanded this issue for further 
development.  The purpose of the remand was to obtain VA 
medical center and Vet Center records; to afford the Veteran 
an opportunity to provide additional information for possible 
stressor verification; and if there were stressor 
verification, to schedule the Veteran for a VA psychiatric 
examination.

The AMC obtained VA medical and Vet Center records.  In 
January 2006, the AMC wrote to the Veteran and asked him to 
provide additional information about his stressor of being in 
personal contact with pilots when they were flying over 
Vietnam.  The Veteran did not respond to that letter, and 
thus the AMC did not schedule the Veteran for a VA 
psychiatric examination.  The claim was readjudicated via the 
June 2008 SSOC.

The Board's remand instructions thus have been complied with.  
See Stegall, supra.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ["[t]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."].  



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and AMC informed the Veteran of VA's duty 
to assist him in the development of his service connection 
claim in letters sent in October 2003 and January 2006, which 
were specifically intended to address the requirements of the 
VCAA.  In the various VCAA letters, the RO and the AMC 
advised the Veteran of what the evidence must show to 
establish service connection in general.  The January 2006 
letter informed the Veteran of the information needed from 
him as to the existence of his alleged in-service stressor.  

As for evidence to be provided by the Veteran, in various 
VCAA letters the RO and the AMC asked the Veteran to identify 
and send relevant medical evidence.  The RO provided the 
Veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.  
Also, the AMC advised the Veteran in the January 2006 letter 
to complete an enclosed PTSD questionnaire. 

Moreover, in the VCAA letters, the Veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claim.  
[A VA examination was conducted in February 2002.]

In the VCAA letters, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the January 2006 VCAA letter, the AMC informed the Veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows:  "Please provide us with any 
evidence or information you may have pertaining to your 
appeal."  See the January 6, 2006 VCAA letter, page 2 
(emphasis as in the original letter).  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess/Hartman

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and element (2), 
current disability, are not at issue.  This claim was denied 
based on element (3), relationship of such disability to the 
Veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element regarding this claim.

The RO has not addressed element (4), degree of disability, 
and element (5), effective date, in a VCAA letter.  However, 
because the Board concludes below that the preponderance of 
the evidence is against the claim for service connection for 
PTSD, any questions as to the appropriate disability rating 
and effective date to be assigned are rendered moot.

The Veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the lack of 
notice as to the fourth and fifth elements in 
Dingess/Hartman.  The Board accordingly finds that there is 
no prejudice to the Veteran as to the lack of notice as to 
the fourth and fifth elements in Dingess/Hartman.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

(iii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  This claim was 
initially adjudicated in July 2002, prior to the October 2003 
VCAA letter, the first VCAA letter specifically addressing 
this claim.  However, following the issuance of the VCAA 
letters, the Veteran was allowed the opportunity to present 
evidence and argument in response.  Specifically, the claim 
was readjudicated in a Statement of the Case (SOC) issued in 
June 2004 and the SSOC issued in June 2008.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders, supra.  The Veteran and his representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.

The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate this claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes service treatment 
records, statements from the Veteran and his sister, VA and 
private treatment records, and a report of VA examination, 
which will be described below.

As will be discussed below, the Veteran was afforded the 
opportunity to provide detailed information regarding his 
alleged stressor so that further development with regard to 
verifying such a stressor could be done.  However, the 
Veteran has not provided sufficient details for further 
stressor development.  See Wood, supra.

The Board notes that the representative challenged the 
adequacy of the February 2002 VA examination.  See September 
2003 hearing transcript, page 11.  However, the report of the 
examination appears to be complete, thorough and well 
reasoned.  It is well established that lay persons without 
medical training, such as the representative, are not 
competent to comment on medical matters such as the adequacy 
of physical examination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. In any event, as explained below, the claim is 
being denied based on the lack of credible supporting 
evidence of the Veteran's in-service stressors.

With respect to records from the Social Security 
Administration (SSA), the Veteran submitted a document 
showing that he met the medical requirements for disability 
benefits from SSA (he later reported that his SSA disability 
benefits had been discontinued).  There is no indication that 
the SSA would have any evidence regarding the critical 
element discussed below, corroborating evidence of his in-
service stressors.  It is highly unlikely that SSA records 
would have anything to do with such matters, which is not 
within the province of that agency.  The Veteran has not 
indicated, or even hinted, that the Social Security records 
would be of any significance.  Therefore, a remand to obtain 
SSA records is not necessary.  See Brock v. Brown, 10 Vet. 
App. 155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal].

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative.  He requested, and was accorded, personal 
hearings at the RO in September 2003 and in September 2005 
before a Decision Review Officer and the undersigned Veterans 
Law Judge, respectively.

The Board will accordingly move on to its analysis of one of 
the issues on appeal.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that veteran engaged in combat or 
that the veteran
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen, 
10 Vet. App. at 142.

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.



Analysis

A diagnosis of PTSD was made by the February 2002 VA 
examiner.  The February 2002 VA examiner attributed such PTSD 
to the Veteran's service.  The first two elements of 38 
C.F.R. § 3.304(f) have arguably been satisfied.

As to the third §3.304(f) element, stressors the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the Veteran was engaged in combat with the enemy.  If combat 
is affirmatively indicated by the record, then the Veteran's 
lay testimony regarding claimed combat-related stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development or corroborative evidence will be 
required.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If there is no combat experience indicated by the record, 
there must be independent evidence to corroborate the 
Veteran's statement as to the occurrence of the claimed 
stressor.  See Doran, 6 Vet. App. at 288-89.

The Veteran served in Thailand.  He did not receive any 
awards or decorations indicative of combat participation.  
The Veteran is not in fact alleging combat participation.  
Although the February 2002 VA examiner noted that the Veteran 
was "feeling guilty for having surviving sniper attacks" 
(see report of the February 2004 VA examination, page 3), the 
Veteran's February 2002 statement and September 2002 hearing 
transcript, page 17 make it clear that the Veteran never 
experienced a sniper attack.  

Because the Veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressors occurred in order to warrant service connection.  
See Moreau, supra.  In this regard, the Veteran's own 
contentions and/or testimony are insufficient, standing 
alone, to verify his stressors.  See Cohen, supra.  
Accordingly, there must be corroboration that the asserted 
in-service stressors occurred.  [The Board notes that 
Pentecost and Suozzi are not applicable to this case because 
this case does not involve a combat situation.]

The Veteran's claimed in-service stressors are the following: 
that he saw planes leaving Khorat Air Base for bombing raids 
in Vietnam every morning while stationed there; that as a 
result of his duty in communications while stationed in 
Thailand, he was in personal contact with pilots when they 
were flying over Vietnam and that several of these pilots 
died in combat; and that during his temporary duty assignment 
as a billets clerk at various bases in Thailand, he was 
fearful of sniper attacks by the Viet Cong.

The Veteran has not provided sufficient details of any 
stressors for verification.  The Decision Review Officer 
informed the Veteran that he needed to provide additional 
details.  See September 2003 hearing transcript, page 19.  
The Veteran has not provided any more details.  For example, 
in the January 2006 VCAA letter, the AMC asked the Veteran to 
"provide the names of those pilots with whom you were in 
personal contact while stationed in Thailand and who were 
killed in action, and the approximate dates of their 
deaths."  See the January 6, 2006 VCAA letter, page 1.  The 
Veteran did not respond to that letter and provide any 
additional information on that stressor.  

With respect to sniper attacks, as alluded to above the 
Veteran has explained that there were in fact no sniper 
attacks and that he was merely fearful of such.  
[In a February 2006 statement, the Veteran's sister reported 
that the Veteran's letters to home expressed concern and fear 
of dying.]  

Because the Veteran would not provide any further details 
regarding dates of his stressors, the RO did not request that 
the U.S. Army & Joint Services Records Research Center 
[(formerly known as the United States Armed Service Center 
for Unit Records Research (USASCURR)] attempt to verify any 
of the Veteran's alleged stressors.  Since the Veteran has 
not provided approximate dates of these alleged stressors, 
these incidents are impossible to verify.  

In this case, despite VA's request that the Veteran provide 
additional specific information to enable verification of his 
stressors, the Veteran has not submitted such information.  
The Veteran has thus been given the opportunity to furnish 
other evidence of the alleged stressors.  He has failed to do 
so.  There is thus no credible supporting evidence of any in-
service stressor, and the Veteran's claim fails to meet the 
third requirement set forth under 38 C.F.R. 3.304(f).

The Board observes in passing that the fact that the February 
2002 VA examiner diagnosed PTSD based on the Veteran's 
reporting of these stressors does not verify their 
occurrence.  See Moreau, 9 Vet. App. at 395-96; Cohen, 10 
Vet. App. at 142.  

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of the in-
service stressors identified by the Veteran.  Establishment 
of such a stressor is one of the elements required for 
entitlement to service connection for PTSD.  In the absence 
of one of the required elements under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

For reasons explained immediately below, the Board finds that 
the remaining issues on appeal must be remanded for 
additional evidentiary development.  As was noted in the 
Introduction, these issues were remanded per an Order of the 
Court.



2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

Reasons for remand

Private treatment records

The Joint Motion reflects that the parties found that VA 
should attempt to get records from Dr. R. regarding treatment 
of the Veteran's hearing in 2002.  

VA examination

The Joint Motion reveals that the parties found that 
"because there is no indication that the January 2004 QTC 
examiner had available and reviewed the claims file before 
offering his opinion, remand is required for VA to procure a 
new examination that includes a review of the claims file."  
See September 2007 Joint Motion, page 5.

4.  Entitlement to an increased disability rating for 
service-connected epiphora of the right eye, currently 
evaluated as 10 percent disabling.

Reasons for remand

Private treatment records

The Joint Motion reflects that the parties found that VA 
should attempt to get records from Dr. A. regarding treatment 
of the Veteran's eyes and ears.

VA temporary file

Information received at the Board suggests that the Veteran 
has filed another claim for an increased rating for his right 
eye disability and that this claim has been denied.  A VA 
temporary file, if existing, should be associated with the 
Veteran's claims file.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should obtain the Veteran's VA 
temporary file from the RO, if feasible, 
and associate it with the claims folder.

2.  VBA should attempt to obtain records 
from Dr. A. and from Dr. R.  Any such 
records so obtained should be associated 
with the claims folder.

3.  VBA should schedule the Veteran for 
an examination to determine the etiology 
of bilateral hearing loss and tinnitus.  
The Veteran's VA claims folder should be 
made available to the examiner and its 
review should be acknowledged by the 
examiner before providing medical 
opinions.  The examiner should provide an 
opinion as to whether it is as least as 
likely as not that each such disorder is 
related to the Veteran's military 
service.  A report of the examination 
should be associated with the claims 
folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claims.  If the decision remains 
unfavorable to the Veteran, in whole or 
in part, a SSOC should be prepared.  The 
Veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


